 


110 HR 5101 IH: To amend the Internal Revenue Code of 1986 to accelerate the phasein of the deduction for domestic production activities.
U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5101 
IN THE HOUSE OF REPRESENTATIVES 
 
January 23, 2008 
Mr. Manzullo (for himself, Mr. Lipinski, Mr. Cantor, Mr. Herger, and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to accelerate the phasein of the deduction for domestic production activities. 
 
 
1.Accelerating the phasein of domestic production activities deduction 
(a)In generalSubsection (a) of section 199 of the Internal Revenue Code of 1986 (relating to allowance of deduction) is amended to read as follows: 
 
(a)Allowance of deductionThere shall be allowed as a deduction an amount equal to 9 percent of the lesser of— 
(1)the qualified production activities income of the taxpayer for the taxable year, or 
(2)taxable income (determined without regard to this section) for the taxable year.. 
(b)Conforming amendmentParagraph (2) of section 199(d) of such Code is amended by striking subsection (a)(1)(B) and inserting subsection (a)(2)  
(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2007.  
 
